DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.

Response to Arguments
Applicant's arguments, filed 09/14/2022, have been fully considered but they are not persuasive. 

Applicant argues that “Watanabe does not disclose a storage of a plurality of pre-determined figures which represent different types of objects, wherein the device for processing the image is adapted to select a pre-determined figure indicative of the type of object in the image, from the set of pre-determined figures in the storage and display the representation that comprises the pre-determined figure.”  In support, Applicant states that “[e]ven if Watanabe can be interpreted as disclosing pre-determined figures in storage, Watanabe does not disclose displaying the pre-determined figures.”  Examiner respectfully disagrees.
Watanabe teaches comparing an object with stored object data to determine the object’s entity type through a match (Watanabe: [0113]; [0116]; [0132]; [0138]; [0141]).  Thus Watanabe teaches “a storage of a plurality of pre-determined figures which represent different types of objects, wherein the device for processing the image is adapted to select a pre-determined figure indicative of the type of object in the image, from the set of pre-determined figures in the storage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9-10 and 14-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2018/0198955) in view of Takatsudo et al. (US 2011/0199197).

Regarding claim 1, 
Watanabe teaches:
A warning system for warning a driver of a vehicle of an object in a proximity of the vehicle, comprising: 
a device for detecting the object (Watanabe: [0044]; cameras and sensors for detecting objects existing around the own vehicle),  
a device for obtaining an image of the object in response to the detection of the object (Watanabe:[0013]; [0042]; [0051]; [0056]-[0057]; [0060]-[0063]; [0071]; [0099]), wherein the device for obtaining the image of the object comprises a multi-purpose camera or an IR camera or a night vision camera (Watanabe: [0044]-[0045]; [0099]; [0108]).
a device for processing the image of the object based on the detection so that a representation indicative of the object is achieved, wherein the warning system further comprises a storage of a plurality of pre-determined figures which represent different types of objects, wherein the device for processing the image is adapted to select a pre-determined figure indicative of the type of object in the image, from the set of pre-determined figures in the storage and wherein the device for processing the image further comprises an interpretation arrangement for interpreting the image to remove any surroundings around the detected object or unnecessary information wherein the surroundings around the detected object or unnecessary information is removed such that the processed image is focused on the detected object and a generating arrangement for generating the interpreted image into the representation indicative of the object to be displayed (Watanabe: abstract; Fig 6; display controller 5; travel environment recognition system 42; [0051]; [0062]; [0065], [0076]; [0079]; [0082]; [0090]; [0113]; [0116]; [0111]-[0120]; [0132]; [0138]; [0141]; comparing an object with stored object data to determine the object’s entity type through a match; generate outline image of objects from input image; eliminate marking image 35 while keeping marking image 36 when vehicle 32 is either completely ahead, lost sight of, no longer a target for tailing traveling or completely behind a slope; Fig 4A-5C; 8A-11B; the sign in Watanabe Fig 10A is removed as shown in Fig 10B; the two trees behind animal 117a in Watanabe Fig 11A are removed as shown in Fig 11B), and 
a display for displaying the representation indicative of the object in the vehicle (Watanabe: abstract; Fig 6; display device 4; [0063]; display marking image; [0079]; front windshield 15; [0085]; auxiliary display device; [0115]; outline display; [0121]; Fig 8A-11B; synthesized scenery).

Watanabe fails to teach:
the interpreted image comprising the pre-determined figure indicative of the type of object in the image;

Takatsudo teaches 
generating the interpreted image comprising the pre-determined figure indicative of the type of object in the image into the representation indicative of the object to be displayed (Takatsudo: Fig 4a-b; frames 1-2 and marks M1-2 for display; [0043]-[0044]; [0046]; [0048]);
a display for displaying the representation indicative of the object in the vehicle (Takatsudo: Fig 4a-b; frames 1-2 and marks M1-2 displayed on HUD 7; [0043]-[0044]; [0046]; [0048]);

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Takatsudo with Watanabe.  Including marks M1-2, as in Takatsudo, would benefit the Watanabe device by allowing for a user to distinguish between a human and an animal, thereby enhancing driver awareness and safety (Takatsudo: abstract).  Additionally, this is the application of a known technique, using marks M1-2, to a known device ready for improvement, the Watanabe device, to yield predictable results.

Regarding claim 2, 
Watanabe in view of Takatsudo teaches:
The warning system according to claim 1, wherein the device for detecting the object comprises a radar device or a LIDAR device (Watanabe: [0045]-[0046]; [0057]; [0065]; [0099]; [0110]).

Regarding claim 3, 
Watanabe in view of Takatsudo teaches:
The warning system according to claim 1, further comprising a device for detecting thermal activity of the object (Watanabe: [0045]; [0099]; [0108]).

Regarding claim 6, 
Watanabe in view of Takatsudo teaches:
The warning system according to claim 1, wherein the representation indicative of the object is a processed version of the obtained image illustrating the detected object (Watanabe: abstract; Fig 6; display controller 5; travel environment recognition system 42; [0051]; [0062]; [0065], [0076]; [0111]-[0120]; Fig 8A-11B).

Regarding claim 7, 
Watanabe in view of Takatsudo teaches:
The warning system according to claim 1, wherein the representation indicative of the object is a processed version illustrating a block or a silhouette corresponding to the contours of the object (Watanabe: abstract; Fig 6; display controller 5; travel environment recognition system 42; [0051]; [0062]; [0065], [0076]; [0111]-[0120]; Fig 8A-11B).

Regarding claim 9, 
Watanabe in view of Takatsudo teaches:
The warning system according to claim 1, wherein the display for displaying the representation indicative of the object comprises a heads-up display or any other vehicle integrated display (Watanabe: abstract; Fig 6; display device 4; [0063]; display marking image; [0079]; front windshield 15; [0085]; auxiliary display device; [0115]; outline display; [0121]; Fig 8A-11B; synthesized scenery).

Regarding claim 10, 
Watanabe in view of Takatsudo teaches:
The warning system according to claim 9, wherein the heads-up display is configured to display the representation indicative of the object on the windscreen in a position indicative of the objects position in relation to the vehicle (Watanabe: abstract; Fig 6; display device 4; [0063]; display marking image; [0079]; front windshield 15; [0085]; auxiliary display device; [0115]; outline display; [0121]; Fig 8A-11B; synthesized scenery).

Regarding claim 14, 
Watanabe in view of Takatsudo teaches:
A vehicle comprising the warning system according to claim 1 (Watanabe: abstract; [0029]-[0046]; claim 1).

Regarding claim 15, 
Watanabe teaches:
A method for warning a driver of a vehicle of an object in proximity of the vehicle, comprising the following steps: 
detecting the object (Watanabe: [0044]; cameras and sensors for detecting objects existing around the own vehicle)
obtaining an image of the object in response to the detection of the object (Watanabe:[0013]; [0042]; [0051]; [0056]-[0057]; [0060]-[0063]; [0071]; [0099]) by a multi-purpose camera or an IR camera or a night vision camera (Watanabe: [0044]-[0045]; [0099]; [0108]), 
processing the image of the object based on the detection so that a representation indicative of the object is achieved (Watanabe: abstract; Fig 6; display controller 5; travel environment recognition system 42; [0051]; [0062]; [0065], [0076]; [0111]-[0120]; generate outline image of objects from input image; Fig 4A-5C; 8A-11B), and the processing of the image further comprising selecting a pre-determined figure indicative of the type of object in the image, from a set of pre-determined figures in a storage (Watanabe: [0113]; [0116]; [0132]; [0138]; [0141]; comparing an object with stored object data to determine the object’s entity type through a match),
interpreting the image to remove any surroundings around the detected object or unnecessary information wherein the surroundings around the detected object or unnecessary information is removed such that the processed image is focused on the detected object (Watanabe: abstract; Fig 6; display controller 5; travel environment recognition system 42; [0051]; [0062]; [0065], [0076]; [0079]; [0082]; [0090]; [0111]-[0120]; generate outline image of objects from input image; eliminate marking image 35 while keeping marking image 36 when vehicle 32 is either completely ahead, lost sight of, no longer a target for tailing traveling or completely behind a slope; Fig 4A-5C; 8A-11B; the sign in Watanabe Fig 10A is removed as shown in Fig 10B; the two trees behind animal 117a in Watanabe Fig 11A are removed as shown in Fig 11B), 
generating the interpreted image into the representation indicative of the object to be displayed (Watanabe: abstract; Fig 6; display controller 5; travel environment recognition system 42; [0051]; [0062]; [0065], [0076]; [0111]-[0120]; generate outline image of objects from input image; Fig 4A-5C; 8A-11B), and 
displaying the representation indicative of the object for the driver of the vehicle (Watanabe: abstract; Fig 6; display device 4; [0063]; display marking image; [0079]; front windshield 15; [0085]; auxiliary display device; [0115]; outline display; [0121]; Fig 4A-5C; 8A-11B; synthesized scenery).

Watanabe fails to teach:
the interpreted image comprising the pre-determined figure indicative of the type of object in the image;

Takatsudo teaches 
generating the interpreted image comprising the pre-determined figure indicative of the type of object in the image into the representation indicative of the object to be displayed (Takatsudo: Fig 4a-b; frames 1-2 and marks M1-2 for display; [0043]-[0044]; [0046]; [0048]);
displaying the representation indicative of the object in the vehicle (Takatsudo: Fig 4a-b; frames 1-2 and marks M1-2 displayed on HUD 7; [0043]-[0044]; [0046]; [0048]);

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Takatsudo with Watanabe.  Including marks M1-2, as in Takatsudo, would benefit the Watanabe device by allowing for a user to distinguish between a human and an animal, thereby enhancing driver awareness and safety (Takatsudo: abstract).  Additionally, this is the application of a known technique, using marks M1-2, to a known device ready for improvement, the Watanabe device, to yield predictable results.

Regarding claim 16, 
Watanabe in view of Takatsudo teaches:
A non-transitory computer readable medium having stored thereon a computer program comprising program instructions, wherein the computer program being loadable into a data processing unit and configured to cause execution of the method according to claim 15 when the computer program is run by the data processing unit (Watanabe: [0040]; [0098]).


Claims 11-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2018/0198955) in view of Takatsudo et al. (US 2011/0199197) and McManus et al. (US 2010/0077437).

Regarding claims 11-13, 
Watanabe in view of Takatsudo teaches:
The warning system according to claim 1, 

Watanabe in view of Takatsudo fails to teach:
wherein the warning system further comprises a memory adapted for temporarily storing the obtained image until it has been determined that no collision between the vehicle and the detected object has occurred.
wherein the warning system further comprises a memory adapted for permanently storing the obtained image, position of the object in relation to the vehicle and the time of obtaining the image if it is determined that a collision between the vehicle and the object has occurred.
wherein the warning system is further adapted to discard the obtained image if it is determined that no collision between the vehicle and the detected object has occurred.

McManus teaches:
wherein the warning system further comprises a memory adapted for temporarily storing the obtained image until it has been determined that no collision between the vehicle and the detected object has occurred.
wherein the warning system further comprises a memory adapted for permanently storing the obtained image, position of the object in relation to the vehicle and the time of obtaining the image if it is determined that a collision between the vehicle and the object has occurred.
wherein the warning system is further adapted to discard the obtained image if it is determined that no collision between the vehicle and the detected object has occurred. 
(McManus: Fig 4; [0038]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of McManus with Watanabe in view of Takatsudo.  Using the memory operations of McManus would benefit the Watanabe in view of Takatsudo teachings by memory optimization, storing images that might be used later and discarding images that will not be later used.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488